        Case 7:18-cv-02228-CS-LMS Document 44 Filed 06/04/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    JUDE BONNEAU,

                                Petitioner,

                - against –                                           18 CV 2228 (CS) (LMS)

    JAMIE LAMANNA,                                                             ORDER

                                Respondent.


THE HONORABLE LISA MARGARET SMITH, U.S.M.J. 1

        The undersigned is in receipt of Petitioner's letter dated May 13, 2020, requesting the

Court to appoint counsel for Petitioner. ECF No. 43. On August 6, 2019, the undersigned

denied Petitioner’s prior oral request for the appointment of counsel based on Petitioner’s

inability to satisfy the Hodge factors. 2 ECF No. 30. Petitioner asserts that his legal assistant has

regrettably passed away due to COVID-19, but this does not address the Court’s prior finding

that Petitioner had not shown that his claims are likely be successful on the merits, its lack of

information about Petitioner’s attempt to obtain counsel, and its prior finding that Petitioner is

capable of handling this case without assistance at this time. For that reason, Petitioner’s request

for counsel is DENIED WITHOUT PREJUDICE.

        The undersigned is also in receipt of Petitioner’s letter dated February 4, 2020, appearing

to request that the undersigned reconsider Judge Seibel’s October 1, 2019, order. ECF No. 42

(“Judge Seibel over ruling [sic] of my objection stating, ‘the pre-sentence report is confidential


1
 The Honorable Judge Cathy Seibel referred this matter to the undersigned on April 12, 2018.
ECF No. 7.
2
  Hodge v. Police Officers, 802 F.2d 58 (2d Cir. 1986), provides the standard courts in this
circuit use to determine whether the appointment of counsel in a civil matter is appropriate.

                                                  1
       Case 7:18-cv-02228-CS-LMS Document 44 Filed 06/04/20 Page 2 of 2



under New York Criminal Procedure law §390.50” [] is misplaced . . .”). First, motions for

reconsideration must be made within fourteen (14) days of the Court’s ruling. Local Rule 6.3.

The time for formally requesting reconsideration had passed by the time of Petitioner’s February

4, 2020, letter. Second, Judge Seibel stated in her order “Should the Magistrate Judge find

anything in the [presentence] report to be material to her Report and Recommendation, I am sure

she will either share it with Petitioner in advance or find another way to convey the necessary

information to Petitioner to ensure he has the opportunity to be heard on the matter.” ECF No.

39. The undersigned affirms that, if it is determined that the presentence report is necessary to

producing a Report and Recommendation on Petitioner’s claims, the Court will find a way to

convey the necessary information to Petitioner and allow Petitioner sufficient time to prepare a

reply. A copy of this order was mailed by chambers to pro se Petitioner of record.



Dated: June 4, 2020
       White Plains, New York
                                              SO ORDERED,



                                              _____________________________________
                                              Lisa Margaret Smith
                                              United States Magistrate Judge
                                              Southern District of New York




                                                 2
